
	
		II
		Calendar No. 441
		111th CONGRESS
		2d Session
		S. 3466
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2010
			Mr. Leahy (for himself,
			 Mr. Whitehouse, Mrs. Feinstein, Mr.
			 Kaufman, Mr. Feingold,
			 Mr. Sanders, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 24, 2010
			Reported by Mr. Leahy,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To require restitution for victims of
		  criminal violations of the Federal Water Pollution Control Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Environmental Crimes Enforcement Act
			 of 2010.
		2.Environmental crimes
			(a)Sentencing guidelines
				(1)DirectivePursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this subsection, the
			 United States Sentencing Commission shall review and amend the Federal
			 Sentencing Guidelines and policy statements applicable to persons convicted of
			 offenses under the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.), in order to reflect the intent of Congress that penalties for the
			 offenses be increased in comparison to those provided on the date of enactment
			 of this Act under the guidelines and policy statements, and appropriately
			 account for the actual harm to the public and the environment from the
			 offenses.
				(2)RequirementsIn amending the Federal Sentencing
			 Guidelines and policy statements under paragraph (1), the United States
			 Sentencing Commission shall—
					(A)ensure that the guidelines and policy
			 statements, including section 2Q1.2 of the Federal Sentencing Guidelines (and
			 any successor thereto), reflect—
						(i)the serious nature of the offenses
			 described in paragraph (1);
						(ii)the need for an effective deterrent and
			 appropriate punishment to prevent the offenses; and
						(iii)the effectiveness of incarceration in
			 furthering the objectives described in clauses (i) and (ii);
						(B)consider the extent to which the guidelines
			 appropriately account for the actual harm to public and the environment
			 resulting from the offenses;
					(C)ensure reasonable consistency with other
			 relevant directives and guidelines and Federal statutes;
					(D)make any necessary conforming changes to
			 guidelines; and
					(E)ensure that the guidelines relating to
			 offenses under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.)
			 adequately meet the purposes of sentencing, as set forth in section 3553(a)(2)
			 of title 18, United States Code.
					(b)RestitutionSection 3663A(c)(1) of title 18, United
			 States Code, is amended—
				(1)in clause (ii), by striking
			 or at the end;
				(2)in clause (iii), by striking
			 and at the end and inserting or; and
				(3)by adding at the end the following:
					
						(iv)an offense under
				the Federal Water
				Pollution Control Act (33 U.S.C. 1251 et seq.)section 309(c) of the Federal Water Pollution
				Control Act (33 U.S.C. 1319(c));
				and
						.
				
	
		June 24, 2010
		Reported with an amendment
	
